                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

JAYLIN BONDS, Individually and on Behalf
of All Others Similarly Situated                                                      PLAINTIFF

v.                                Case No. 3:18-cv-00189-KGB

LANGSTON COMPANIES, INC.                                                            DEFENDANT

                                             ORDER

       Before the Court is plaintiff Jaylin Bonds’ unopposed motion for leave to file first amended

and substituted complaint, class and collective action (Dkt. No. 17). Mr. Bonds represents that the

purpose of the proposed amendment is to add plaintiff Holly Price and her claims under Title VII

of the Civil Rights Act of 1964; the Equal Pay Act of 1963, 29 U.S.C. § 206, et seq.; and the

Arkansas Minimum wage Act, Ark. Code Ann. § 11-4-601, et seq. (Id., ¶ 2). Mr. Bonds asserts

that ample time remains to investigate the claims being added in the first amended and substituted

complaint because the parties have only recently exchanged initial disclosures, and formal

discovery has not yet begun (Id., ¶ 4). Further, pursuant to the Final Scheduling Order in this case,

Mr. Bonds filed his motion within the time limit to add parties or amend pleadings (Dkt. No. 15,

at 1). Mr. Bonds represents that defendant Langston Companies, Inc. (“Langston”) does not

oppose the motion (Dkt. No. 17, ¶ 5).

       Pursuant to Federal Rule of Civil Procedure 15(a)(2), more than 21 days after a pleading

is served, the serving “party may amend its pleading only with the opposing party’s written consent

or the court’s leave.” As the Final Scheduling Order’s deadline for amending pleadings had not

yet passed when Mr. Bonds filed the motion, and because Langston does not oppose Mr. Bonds’

motion, the Court grants Mr. Bonds’ motion to file an amended complaint and directs Mr. Bonds

to file his proposed amended complaint within ten days from the entry of this Order.
       Also before the Court is a motion to withdraw Chris Burks as counsel for plaintiff Jaylin

Bonds (Dkt. No. 16). Mr. Bonds will continue to be represented by Daniel D. Ford and Joshua

Sanford (Id., ¶ 2). For good cause shown, the Court grants the motion (Dkt. No. 16). The Court

directs the Clerk to terminate Mr. Burks as counsel of record for Mr. Bonds.

       So ordered this 22nd day of April, 2019.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  2
